DETAILED ACTION

Status of Claims
Claims 1-3, 6, and 7 have been amended in the response received 1/19/2021.
Claims 11-21 have been canceled in the response received 1/19/2021.
Claims 21-30 are new in the response received 1/19/2021.
Accordingly, claims 1-10 and 21-30 are pending.
Claims 1-10 and 21-30 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 December 2020 and 13 January 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the system, as claimed in claim 3, is directed to a machine. Furthermore, the computer-readable storage media, as claimed in claim 26, is directed to an apparatus. It is noted that the claimed computer-readable storage media is not interpreted to be a signal per se because paragraph [0106] of Applicant’s specification defines the claimed media to exclude such signals.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of determining items. Specifically, representative claim 1 recites the abstract idea of: 
obtaining image data depicting an environment, the image data captured;
recognizing, using one or more facial recognition techniques, facial characteristics of a second user that is within the environment and that is located within a threshold distance of the first user, the facial characteristics identifying the second user; 
determining an item associated with an account of the second user based on the identifying, the item including at least one of: an item the second user currently has listed for sale, an item the second user has purchased, an item the second user is currently interested in, or an item for which the second user has provided a review; 
determining signals for items of interest for the first user based on analysis of a browsing history of the first user and social media activity of the first user; 
determining a match between the item associated with the account of the second user and he signals for the items of interest; and 
causing a rendering of the item to be displayed, the rendering of the item caused to be displayed at a location that is proximal to the second user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of determining items, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain 
Additionally, the recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, recognizing facial characteristics of a second user is a type of observation. Additionally, determining an item associated with a second user, determining items of interest, and determining a match between the items are types of evaluation. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a wearable device, an electronic commerce site, one or more processors, and a display device of the wearable device. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of determining items occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. 
Additionally, the steps of obtaining image data depicting an environment, the image data captured by a wearable device worn by a first user and causing a rendering of the item to be displayed on a display device of the wearable device worn by the first user, the rendering of the item displayed at a location that is proximal to the second user can be interpreted to be insignificant extra-solution activity. As stated in the 2019 PEG, when “an additional element adds insignificant extra-solution activity to the judicial exception,” the judicial exception has not been integrated into a practical application. Insignificant extra-solution activity can be understood as “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.” MPEP 2106.05(g). As described in MPEP 2106.05(g), “an example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.” Furthermore, “an example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed obtaining image data depicting an environment, the image data captured by a wearable device worn by a first user, merely amounts to pre-solution data gathering because the system is obtaining (i.e., gathering) image data. Then, the system uses that obtained image data to perform the core functions of the claimed invention such as recognizing a second user, determining items associated with the second user, determining items of interest for a first user, and determining a match between items of the first and second users. Additionally, the process of causing a rendering of the item to be displayed on a display device of the wearable device worn by the first user, the rendering of the item displayed at a location that is proximal to the second user, merely amounts to post-solution data outputting because the system is rendering (i.e., outputting) a display of an item. This represents post-solution activity because, as noted above, the core functions of the claimed invention relate to user and item identification and matching, wherein the rendering step merely provides the output of those functions.  
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of determining items and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more 
With respect to the limitation reciting obtaining image data and rendering an item display, such limitations merely amount to no more than well-understood, routine, and conventional activity. For example, by obtaining and rendering data, the claimed invention is performing steps such as receiving or transmitting data over a network is a process that has been recognized by the courts as being well-understood, routine, and conventional activity. Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014).
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 

Furthermore, it is noted that certain dependent claims include additional elements such as: another device of the second user (claims 2 and 25), augmented reality (claims 21-24). These additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use and thus do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Thus, dependent claims 2 and 21-25 is also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a system and computer-readable storage media, claims 3-10 and 26-30 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1-2 & 21-25. 
It is noted that claim 3 includes additional elements of one or more processors and a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereon. These additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use and thus do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they merely amount to no more 
As such, claims 3-10 and 26-30 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0306994 A1 (hereinafter Brown) in view of US 2017/0076345 A1 (hereinafter Pan).

Regarding claim 1, Brown discloses a computer-implemented method comprising: 
obtaining image data depicting an environment, the image data captured by a wearable device worn by a first user (Brown, see at least: [0028] discloses “mobile device 19…may provide to the server…image information (e.g., information regarding objects detected within a field of view of the mobile device),” wherein [0026] states that “mobile device 19 comprises a head-mounted display device (HMD) [i.e., wearable device].”);
recognizing, by processing the image data using one or more facial recognition techniques, facial characteristics of a second user that is within the environment and that is located within a threshold distance of the first user, the facial characteristics identifying the second user (Brown, see at least: [0029] discloses “personalized information associated with an end user [i.e., first user] of an HMD [i.e., wearable device] may be shared in real-time with a mobile device within a particular distance [i.e., threshold distance] of the HMD,” “the mobile device may be used by a particular person (e.g., the mobile device may comprise an HMD worn by the particular person,)” and “the particular person [i.e., second user] may be identified by capturing images using the HMD and applying facial recognition techniques to the images.” ; 
determining an item associated with the second user based on the identifying, the item including at least one of: an item the second user currently has listed for sale via an electronic commerce site, an item the second user has purchased via the electronic commerce site, an item the second user is currently interested in, or an item for which the second user has provided a review via the electronic commerce site (Brown, see at least: [0049] & Fig. 4A disclose “a first virtual billboard 414 may be displayed to the second person including a first set of personalized information including…a first online classified advertisement 415 listed by the first person (i.e., the sale of a mountain bike).” Examiner note: the online advertisement of the sale of a mountain bike is the same an item the second user currently has listed for sale via an electronic commerce site.); 
determining, by one or more processors, signals for items of interest for the first user based on analysis of a browsing history of the first user (Brown, see at least: [0017] discloses “personalized information may derive from online activity.” [0049] & Fig. 4A disclose “a second virtual billboard 412 may be displayed to the first person including a second set of personalized information including…a second online classified advertisement 416 listed by the second person (i.e., the second person is looking to acquire a bicycle).” See also, [0021]. Examiner note: the online advertisement of looking to acquire a bicycle is the same as an item the first user is interested in); 
determining a match between the item associated with the second user and the signals for the items of interest (Brown, see at least: Fig. 4A displays online advertisements displayed within virtual billboards wherein one user is looking for a bicycle and the other user is looking to sell a ; and 
causing a rendering of the item to be displayed on a display device of the wearable device worn by the first user, the rendering of the item displayed at a location that is proximal to the second user (Brown, see at least: Fig. 4A displays virtual billboards containing the item (e.g., bicycle) information. [0063] discloses “the virtual billboard may hover around or within a specified distance of the end user [i.e., proximal to the user] of the HMD as viewed by the first person using the first mobile device.”).  
	Although disclosing determining a match between an item a second user has listed for sale and an item the first user has expressed an interest in as well as deriving personalized information from social networking sites, Brown does not explicitly disclose:
an account of the second user; and 
determining signals for items of interest for the first user based on analysis of social media activity of the first user.
However, in a similar system of purchasing items from users within a specified distance, Pan teaches:
an account of the second user 
determining signals for items of interest for the first user based on analysis of a browsing history of the first user and social media activity of the first user (Pan, see at least: Fig. 3C displays a “want to buy post” to be sent to the user’s “Friends” and “Neighborhood Garage Sale” wherein the user “Bob Potter” [i.e., first user] is looking to purchase a mountain bike “within 10 miles of downtown” thereby expressing the first user’s interest in a mountain bike. [0027] teaches “the communications system can identify a particular item a social networking system user is apparently interested in by analyzing the user’s search queries and other search behavior [i.e., browsing history].” See also, [0035], [0053], [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the second user and determining signals for items of interest for the first user based on analysis of a browsing history of the first user and social media activity of the first user as taught by Pan in the system of Brown, since Brown already contemplates using social media activity in the process of advertising to users. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these features of Pan in the system of Brown because it would have allowed users to purchase items that are most relevant to their needs (Pan: [0008]).

Regarding claim 2, Brown in view of Pan teaches the limitations of claim 1, as noted above. Brown further discloses wherein the second user is determined to be within the threshold distance of the first user based on location data received from the wearable device and from another device of the second user indicating that the second user is within the threshold distance of the first user (Brown, see at least: [0029] discloses “personalized information associated with .  smc2 IP-P3363US4  

Regarding claim 3, Brown discloses a system comprising: 
one or more processors (Brown, see at least: [0021]; [0022]; [0033]; [0080]); and 
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors (Brown, see at least: [0021]; [0022]; [0033]), cause the one or more processors to: 
receive image data depicting a real-world environment, the image data received from a wearable device of a first user and including facial data associated with a second user (Brown, see at least: [0029] discloses “personalized information associated with an end user [i.e., first user] of an HMD [i.e., wearable device] may be shared in real-time with a mobile device within a particular distance of the HMD,” “the mobile device may be used by a particular person (e.g., the mobile device may comprise an HMD worn by the particular person,)” and “the particular person [i.e., second user] may be identified by capturing images using the HMD and applying facial recognition techniques to the images.” [0060] discloses “facial recognition techniques may be applied to the images in order to identify the particular person within the field of view of the HMD.” See also, Fig. 4A, [0045], [0068]); 
apply facial recognition techniques to the facial data to identify the second user (Brown, see at least: [0029] discloses “the particular person [i.e., second user] may be ; 
determine an item associated with the second user based on identification of the second user, the item including at least one of: an item the second user currently has for sale via an electronic commerce site, an item the second user has purchased via the electronic commerce site, or an item for which the second user has provided a customer review via the electronic commerce site (Brown, see at least: [0049] & Fig. 4A disclose “a first virtual billboard 414 may be displayed to the second person including a first set of personalized information including…a first online classified advertisement 415 listed by the first person (i.e., the sale of a mountain bike).” Examiner note: the online advertisement of the sale of a mountain bike is the same an item the second user currently has listed for sale via an electronic commerce site.) (Valla, see at least: [0259] describes “user profiles [i.e., account] and the associated alert setting can facilitate user sales and purchases,” for example, “a User 1, who is selling their motorcycle, can select an option within the system to indicate that User 1’s motorcycle is for sale.” See also, [0261]); 
determine signals for items of interest for the first user based on analysis of a browsing history of the first user (Brown, see at least: [0017] discloses “personalized information may derive from online activity.” [0049] & Fig. 4A disclose “a second virtual billboard 412 may be displayed to the first person including a second set of personalized information including…a second online classified advertisement 416 listed by the second person (i.e., the second person is looking to acquire a bicycle).” See also, Examiner note: the online advertisement of looking to acquire a bicycle is the same as an item the first user is interested in); 
cause a rendering of the item associated with the second user to be displayed on a display device of the wearable device of the first user based on the analysis (Brown, see at least: Fig. 4A displays virtual billboards containing the information that one user has a bicycle for sale. See also, [0049], [0063]).  
Although disclosing determining a match between an item a second user has listed for sale and an item the first user has expressed an interest in, Brown does not explicitly disclose:
an account of the second user; and 
determine signals for items of interest for the first user based on analysis of social media activity of the first user.
However, in a similar system of purchasing items from users within a specified distance, Pan teaches:
an account of the second user (Pan, see at least: [0032] teaches “a ‘sale listing’ within…a personal profile refers to a social networking system post composed by an item seller that advertises the item for sale.” [0127] teaches “the social networking system may, with input from a user, create and store in the social networking system a user profile associated with the user.” See also, [0039]); and 
determine signals for items of interest for the first user based on analysis of a browsing history of the first user and social media activity of the first user (Pan, see at least: Fig. 3C displays a “want to buy post” to be sent to the user’s “Friends” and “Neighborhood Garage Sale” wherein the user “Bob Potter” [i.e., first user] is looking to purchase a mountain bike “within 10 miles of downtown” thereby expressing the first user’s interest .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the second user and determine signals for items of interest for the first user based on analysis of a browsing history of the first user and social media activity of the first user as taught by Pan in the system of Brown, since Brown already contemplates using social media activity in the process of advertising to users. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these features of Pan in the system of Brown because it would have allowed users to purchase items that are most relevant to their needs (Pan: [0008]).

Regarding claim 4, Brown in view of Pan teaches the limitations of claim 3, as noted above. Brown further discloses wherein the rendering of the item associated with the second user is caused to be displayed on the display device so that the rendering of the item graphically corresponds to the second user (Brown, see at least: [0063] discloses “the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device.” See also, Fig. 5A).
As noted above, Brown does not explicitly disclose an account of the second user.
However, Pan teaches an account of the second user (Pan, see at least: [0032] teaches “a ‘sale listing’ within…a personal profile refers to a social networking system post composed by an item seller that advertises the item for sale.” [0127] teaches “the social networking system 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the second user as taught by Pan for at least the rationale noted above. 

Regarding claim 5, Brown in view of Pan teaches the limitations of claim 4, as noted above. Brown further discloses wherein a graphical correspondence comprises at least one of: 
a display device location that is within a threshold distance of the second user (Brown, see at least: [0063] discloses “the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device.” See also, Fig. 5A); or 
a graphical connector between the rendering of the item and the second user (Brown, see at least: [0063] discloses “the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device.” See also, Fig. 5A). sc3IP-P3363US4  

Regarding claim 6, Brown in view of Pan teaches the limitations of claim 3, as noted above. Brown further discloses: 
determine an item associated with the first user based on the analysis (Brown, see at least: [0049] & Fig. 4A disclose “a second virtual billboard 412 may be displayed to the first person including a second set of personalized information including…a second online classified advertisement 416 listed by the second person (i.e., the second person is looking to acquire a Examiner note: the online advertisement of looking to acquire a bicycle is the same as an item the first user is interested in); and 
determine, as a condition for display of the rendering of the item, that the item associated with the second user matches the item associated with the first user (Brown, see at least: Fig. 4A displays online advertisements displayed within virtual billboards wherein one user is looking for a bicycle and the other user is looking to sell a bicycle. [0065] & Fig. 5A disclose “the second set of personalized information is searched for matches with the first set of personalized information,” and “searching criteria may include items sought for by the end user of the origin device.” See also, [0049]).
As noted above, Brown does not explicitly disclose an account of the second user. Brown also does not disclose an account of the first user.
However, Pan teaches an account of a first user and an account of the second user (Pan, see at least: [0051]-[0053] teaches the social networking system activity manager 106 identifies information related to the social networking system user through an analysis of the user’s social networking system profile, account information, or other social networking system activities).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the first and second user as taught by Valla for at least the rationale noted above. 

Regarding claim 7, Brown in view of Pan teaches the limitations of claim 6, as noted above. Brown further discloses wherein the analysis indicates that the item is of interest to the first user based on the browsing history indicating the first user browses the electronic commerce site (Brown, see at least: [0017] discloses “personalized information may derive from Examiner note: the online advertisement of looking to acquire a bicycle is the same as an item the first user is interested in).
Although disclosing determining a match between an item a second user has listed for sale and an item the first user has expressed an interest in, Brown does not explicitly disclose wherein the analysis indicates that the item is of interest to the first user based on the browsing history indicating the first user has created an item interest list.
However, in a similar system of purchasing items from users within a specified distance, Pan teaches wherein the analysis indicates that the item is of interest to the first user based on the browsing history indicating the first user has created an item interest list (Pan, see at least: [0039] teaches a user may compose and submit want to buy posts. See also, [0079]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an item interest list as taught by Pan in the system of Brown because it would have allowed users to purchase items that are most relevant to their needs (Pan: [0008]).

Regarding claim 8, Brown in view of Pan teaches the limitations of claim 3, as noted above. Brown further discloses wherein the computer-readable instructions further cause the one or more processors to determine a distance between the first user and the second user, wherein the distance between the first user and the second user is within a threshold distance (Brown, see at least: [0029] discloses “personalized information associated with an end user [i.e., first user] of an HMD may be shared in real-time with a mobile device [i.e., second user] within a .  

Regarding claim 9, Brown in view of Pan teaches the limitations of claim 8, as noted above. Brown further discloses wherein the distance is determined based on location information received from the wearable device and another device of the second user (Brown, see at least: [0029] discloses “personalized information associated with an end user [i.e., first user] of an HMD [i.e., wearable device] may be shared in real-time with a mobile device [i.e., another device of second user] within a particular distance of the HMD.”  [0059] discloses “one or more mobile devices [i.e., another device of the second user] are detected within a distance of an origin device [i.e., wearable device].”).  

Regarding claim 10, Brown in view of Pan teaches the limitations of claim 3, as noted above. Brown further discloses wherein the second user is identified based on a match between the facial data and facial characteristics in a photo of the second user stored (Brown, see at least: [0045] discloses “facial recognition may be used to detect the face of a particular person within an environment,” and “the particular faces…to be detected may be stored in one or more memories.”).
As noted above, Brown does not explicitly disclose an account of the second user and storing data in association with an account of the second user.
However, Pan teaches an account of a second user and storing data in association with an account of the second user (Pan, see at least: [0032] teaches “a ‘sale listing’ within…a personal profile refers to a social networking system post composed by an item seller that advertises the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the second user and storing data in an association with an account of the second user as taught by Pan for at least the rationale noted above. 

Regarding claim 21, Brown in view of Pan teaches the limitations of claim 1, as noted above. Brown further discloses: 
the image data is obtained in connection with displaying augmented reality and is obtained from an optical device associated with the wearable device (Brown, see at least: [0026] discloses “an optical see-through HMD worn by an end user may allow actual direct viewing of a real-world environment…and may, at the same time, project images of a virtual object into the visual field of the end user thereby augmenting the real-world environment perceived by the end user with the virtual object,” and [0027] discloses “utilizing an HMD, an end user may move around a real-world environment (e.g., a living room) wearing the HMD and perceive views of the real-world overlaid with images of virtual objects.”); and
the augmented reality includes a view of the environment and is displayed on the display device of the wearable device (Brown, see at least: [0026] discloses “an optical see-through HMD worn by an end user may allow actual direct viewing of a real-world environment…and may, at the same time, project images of a virtual object into the visual field of the end user thereby augmenting the real-world environment perceived by the end user with the virtual object,” and [0027] discloses “utilizing an HMD, an end user may move around a real-world .

Regarding claim 22, Brown in view of Pan teaches the limitations of claim 21, as noted above. Brown further discloses wherein the facial characteristics are recognized by processing the image data obtained in connection with displaying the augmented reality using the one or more facial recognition techniques (Brown, see at least: [0060] discloses “facial recognition techniques may be applied to the images in order to identify the particular person within the field of view of the HMD.” See also, [0045], [0068]).

Regarding claim 23, Brown in view of Pan teaches the limitations of claim 21, as noted above. Brown further discloses wherein the rendering of the item is displayed within the augmented reality displayed on the display device (Brown, see at least: [0063] discloses the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device. See also, Fig. 4A).

Regarding claim 24, Brown in view of Pan teaches the limitations of claim 23, as noted above. Brown further discloses wherein the rendering of the item is displayed within the augmented reality displayed on the display device (Brown, see at least: [0063] discloses the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device. See also, Fig. 4A).

Regarding claim 25, Brown in view of Pan teaches the limitations of claim 1, as noted above. Brown further discloses: 
receiving first location data from the wearable device describing a location of the first user wearing the wearable device (Brown, see at least: [0033] discloses “the GPS receiver may determine a GPS location [i.e., first location data] associated with HMD 200 [i.e., first user wearing the wearable device].” See also, [0068], [0076]);
receiving second location data from another device describing a location of the second user (Brown, see at least: [0059] discloses “the first mobile device [i.e., another device, second user] may be detected within the distance of the origin device via GPS coordinates [i.e., second location data] or via image recognition of the particular person within a field of view of the HMD and corresponding depth information [i.e., second location data].” See also, [0068], [0076]); and 
determining that the second user is within a threshold distance of the first user based on the first and second location data (Brown, see at least: [0059] discloses “the first mobile device may comprise a mobile phone or another HMD associated with a particular person within a distance of the origin device (e.g., within 10 meters of the origin device).” See also, [0017], [0063]). 

Regarding claim 26, Brown discloses a computer-readable storage media having instruction stored thereon that are executed by one or more processors to perform operations comprising: 
obtaining image data depicting an environment, the image data captured by a wearable device worn by a first user (Brown, see at least: [0028] discloses “mobile device 19…may ;
recognizing, by processing the image data using one or more facial recognition techniques, facial characteristics of a second user that is located within a threshold distance of the first user, the facial characteristics identifying the second user (Brown, see at least: [0029] discloses “personalized information associated with an end user [i.e., first user] of an HMD [i.e., wearable device] may be shared in real-time with a mobile device within a particular distance [i.e., threshold distance] of the HMD,” “the mobile device may be used by a particular person (e.g., the mobile device may comprise an HMD worn by the particular person,)” and “the particular person [i.e., second user] may be identified by capturing images using the HMD and applying facial recognition techniques to the images.” [0060] discloses “facial recognition techniques may be applied to the images in order to identify the particular person within the field of view of the HMD.” See also, [0045], [0068]); 
determining an item associated with the second user based on the identifying (Brown, see at least: [0049] & Fig. 4A disclose “a first virtual billboard 414 may be displayed to the second person including a first set of personalized information including…a first online classified advertisement 415 listed by the first person (i.e., the sale of a mountain bike).” Examiner note: the online advertisement of the sale of a mountain bike is the same an item the second user currently has listed for sale via an electronic commerce site.); 
determining signals for items of interest for the first user based on analysis of at least one of a browsing history of the first user or social media activity of the first user (Brown, see at least: [0017] discloses “personalized information may derive from online activity.” [0049] & Fig. Examiner note: the online advertisement of looking to acquire a bicycle is the same as an item the first user is interested in); 
determining a match between the item associated with the second user and the signals for the items of interest (Brown, see at least: Fig. 4A displays online advertisements displayed within virtual billboards wherein one user is looking for a bicycle and the other user is looking to sell a bicycle. [0065] & Fig. 5A disclose “the second set of personalized information is searched for matches with the first set of personalized information,” and “searching criteria may include items sought for by the end user of the origin device.” See also, [0049]); and 
causing a rendering of the item to be displayed on a display device of the wearable device worn by the first user, the rendering of the matched item displayed at a location that is proximal to the second user (Brown, see at least: Fig. 4A displays virtual billboards containing the item (e.g., bicycle) information. [0063] discloses “the virtual billboard may hover around or within a specified distance of the end user [i.e., proximal to the user] of the HMD as viewed by the first person using the first mobile device.”).  
	Although disclosing determining a match between an item a second user has listed for sale and an item the first user has expressed an interest in as well as deriving personalized information from social networking sites, Brown does not explicitly disclose an account of the second user.
However, in a similar system of purchasing items from users within a specified distance, Pan teaches an account of the second user (Pan, see at least: [0032] teaches “a ‘sale listing’ 
Additionally, Pan also teaches determining signals for items of interest for the first user based on analysis of at least one of a browsing history of the first user and social media activity of the first user (Pan, see at least: Fig. 3C displays a “want to buy post” to be sent to the user’s “Friends” and “Neighborhood Garage Sale” wherein the user “Bob Potter” [i.e., first user] is looking to purchase a mountain bike “within 10 miles of downtown” thereby expressing the first user’s interest in a mountain bike. [0027] teaches “the communications system can identify a particular item a social networking system user is apparently interested in by analyzing the user’s search queries and other search behavior [i.e., browsing history].” See also, [0035], [0053], [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the second user and determining signals for items of interest for the first user based on analysis of a browsing history of the first user and social media activity of the first user as taught by Pan in the system of Brown, since Brown already contemplates using social media activity in the process of advertising to users. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these features of Pan in the system of Brown because it would have allowed users to purchase items that are most relevant to their needs (Pan: [0008]).

Regarding claim 27, Brown in view of Pan teaches the limitations of claim 26, as noted above. Brown further discloses: 
the image data is obtained in connection with displaying augmented reality and is obtained from an optical device associated with the wearable device (Brown, see at least: [0026] discloses “an optical see-through HMD worn by an end user may allow actual direct viewing of a real-world environment…and may, at the same time, project images of a virtual object into the visual field of the end user thereby augmenting the real-world environment perceived by the end user with the virtual object,” and [0027] discloses “utilizing an HMD, an end user may move around a real-world environment (e.g., a living room) wearing the HMD and perceive views of the real-world overlaid with images of virtual objects.”); and
the augmented reality includes a view of the environment and is displayed on the display device of the wearable device (Brown, see at least: [0026] discloses “an optical see-through HMD worn by an end user may allow actual direct viewing of a real-world environment…and may, at the same time, project images of a virtual object into the visual field of the end user thereby augmenting the real-world environment perceived by the end user with the virtual object,” and [0027] discloses “utilizing an HMD, an end user may move around a real-world environment (e.g., a living room) wearing the HMD and perceive views of the real-world overlaid with images of virtual objects.” See also, Fig. 4A).

Regarding claim 28, Brown in view of Pan teaches the limitations of claim 27, as noted above. Brown further discloses wherein the facial characteristics are recognized by processing the image data obtained in connection with displaying the augmented reality using the one or more facial recognition techniques (Brown, see at least: [0060] discloses “facial recognition .

Regarding claim 29, Brown in view of Pan teaches the limitations of claim 27, as noted above. Brown further discloses wherein the rendering of the item is displayed within the augmented reality displayed on the display device (Brown, see at least: [0063] discloses the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device. See also, Fig. 4A).

Regarding claim 30, Brown in view of Pan teaches the limitations of claim 29, as noted above. Brown further discloses wherein the rendering of the item is displayed within the augmented reality displayed on the display device (Brown, see at least: [0063] discloses the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device. See also, Fig. 4A).

Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 10-11 of the Remarks Applicant argues that “none of agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors or business relations is analogous to the subject matter of claim 1.” On page 12 Applicant further argues “a reasonable analogy simply cannot be drawn between the claims of buySAFE, or the Court’s reasoning in buySAFE, to the limitations recited in amended claim 1,” and that “the other examples provided in the MPEP of commercial and legal interactions similarly are not analogous to the claimed subject matter.” The Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility states that “the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas,” because “the 2019 PEG synthesizes the holding of various court decisions to facilitate examination.” October 2019 Update to Subject Matter Eligibility, page 2. Per the 2019 PEG, examiners are then instructed “to refer to the groupings of abstract idea enumerated in Section 1 of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas.” Id. As stated previously, “certain methods of organizing human activity” are defined in the 2019 PEG to include “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations),” and “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” 
buySAFE, such a parallel existence is not necessary according to the most recent requirements provided by the office. Additionally, while “agreements in the form of contracts” a found in buySAFE is a type of commercial interaction qualifying as a certain method of organizing human activity, other types of commercial interactions also qualify as a certain method of organizing human activity. For example, sales activities and interactions between people are two other types of commercial interactions. Applicant’s claims recite both sales activities and interactions between people because the claims recite recognizing users in the same environment and determining matches between items that a first user is interested in and a second user has for sale. The purpose of this matching is to allow the first user to purchase the item and to allow the second user to sell the item. The processes of buying and selling are clearly sales activities. Additionally, since those sales are based on the presence of two users in an environment within a distance of one another, such sales also represent interactions between those people. Thus, even though the claims are not parallel to buySAFE, the claims recite a certain method of organizing human activity.
On page 13 of the Remarks Applicant argues that “the claims are also not directed to mental processes,” because the features “as recited in amended claim 1, cannot be performed in the human mind.” Specifically, Applicant argues that the step related to rendering “is not abstract because the human mind is not equipped to render an item for display on a display device of a wearable device.” The Examiner respectfully disagrees. As defined in the 2019 PEG, “mental processes” include “concepts performed in the human mind (including an observation, evaluation, judgment, opinion).” Additionally, the October 2019 Update stated that “the use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., mathematical Id. at page 7.
In this case, Applicant claims recite a mental process because they recite steps of observation, evaluation, judgment, and opinion. For example, the steps related to obtaining image data depicting an environment and recognizing facial characteristics of a second user are types of observation because they could be performed by a user, in their mind, observing an environment and person’s face. Additionally, using facial recognition techniques to recognize facial characteristics could also be an evaluation because a user, in their mind, may compare the current person they are viewing to people they have viewed in the past to determine facial characteristics. Similarly, determining items associated with an account of a user and determining signals for interest of items could also be observations and evaluations because a user, in their mind, could view and interpret account data, browsing, or listing data to determining what a user has listed for sale or expressed an interested in. By viewing and interpreting this data, a user is performing an observation and evaluation of the data. Furthermore, determining a match between an item associated with a second user, such as an item the second user has for sale, and an item a first user is interested in is a type of evaluation or judgment. This is because a user, in their mind, could compare items of interest and for sale to determine when items are the same. By performing this comparison in their mind, a user is evaluating data and making a judgment of the sameness of items. Lastly, a user can render an item for display with the aid of a pen and paper to demonstrate an item that matches. This is a 
On page 14 of the Remarks Applicant argues that “the claims herein reflect an improvement in the technology and/or a technical environment of wearable devices that display immersive environments, such a augmented reality (AR) environments,” wherein “those immersive environments are achieved by rendering 2D and 3D models of items at appropriate times and/or appropriate locations within different environments, such as to display items within an AR environment proximal to a user associated with such items.” The Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s claimed invention is not directed to an improvement similar to those found by the courts or described in Office-provided guidance. While Applicant argues that the claims reflect an improvement in augmented reality environments, the Examiner notes that the independent claims do not necessarily claim the use of augmented reality environments. Although describing a wearable device for capturing image data of an environment and displaying data using the wearable device at a location proximal to a user, the claim does not include the mention of AR or any detail that necessarily requires and augmented view of a real-world environment. Additionally, where AR environments are claimed in the dependent claims, such environments are merely claimed in the manner consistent with generally linking the invention to the environments. For example, the claims recite limitations that simply append the collection of data or display of data to an augmented reality display. This is different than actually describing the use, modification, change, or other application of the display to incorporate specific features related to augmented reality. Furthermore, the claims do not claim 
Additionally, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology as it relates to augmented reality. Specifically, the specification claims the use of existing augmented reality technology, with no specific modifications, in the field of product identification. In this respect, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. Although the claims include computer technology such as a wearable device and a display of the wearable device, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, the instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of product identification and sales. The claimed process, while arguably resulting in more satisfied customers and sellers, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system.  As such, the claims do not recite specific technological improvements. 
On pages 14-15 of the Remarks that “the claims recite a particular machine or manufacture that is integral to the claims,” because “a wearable device worn by a claimed user is not a generic computing device.” The Examiner respectfully disagrees. When considering if a recited machine is a “particular machine,” three factors are relevant: the particularity or generality of the elements of the machine or apparatus, whether the machine or apparatus 
The particularity or generality of the elements of the machine or apparatus involves “the degree to which the machine in the claim can be specifically identified (not any and all machines),” and the court has noted that “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” MPEP 2106.05(b)(I). In this case, the claimed “wearable device” is claimed in a broad, generic manner with no specificity as to the structure or function of the wearable device other than to capture and display data. Due to the general description of the wearable device, the wearable device cannot be specifically identified to be anything other than a general purpose device that is being used to apply an abstract idea by use of conventional computer functions of capturing and displaying data. 
A consideration of whether the machine or apparatus implements the steps of the method considers the “integral use of a machine to achieve performance of the method…in contrast to where the machine is merely an object on which the method operates.” MPEP 2106.05(b)(II). As claimed, the “wearable device” is merely used to capture image data and display an item. However, the core function of the claims lies within the identification of a second user and items associated with the second user and performing a match between those items and items for which another user might have interest. To perform these core steps, claim 1 makes no mention of a machine “on which the method operates” except for the use of “one or more processors” to determine signals of interest. As for claims 3 and 26, the claims merely specify “one or more processors” and/or “a memory”. These “one or more processors” and “memory” are actually the machines “on which the method operates.” Therefore, not only is the “wearable device” not 
Whether a machine’s involvement is extra-solution activity or a field-of-use considers “the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim,” and whether or not the “use of a machine contributes only nominally or insignificantly to the execution of the claimed method.” In this case, the “wearable device” is merely recited as a device for initiating the performance of the method (i.e., obtaining image data) and outputting the results of the method (i.e., displaying an item). As noted above, the core concepts of the claimed invention relates to the identification of people and matching items. These steps of obtaining image data and displaying an item only contribute nominally or insignificantly to the execution of the claimed process because they are not related to the core functions of identifying people and matching items and merely amount to data gathering and outputting steps. 
Therefore, since the claimed “wearable device” is described in a general manner, is not integral to achieve the performance of the claimed method, and is extra-solution activity or a field-of-use application, it is not a particular machine. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. In particular, the Examiner agrees that the Brown and Valla references do not teach “determining, by one or more processors, signals for items of interest for the first user based on an analysis of a browsing history of the first user and social media activity of the first user,” as emphasized in Applicant’s arguments on pages 16-17 of the Remarks. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on US 2017/0076345 A1, i.e., Pan, to teach 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Google Unveils Project Glass Augmented Reality Eyewear (NPL) – the Google article describes the use of a wearable device such as glasses which provides the wearer information while the user is walking. For example, the information provided by the user may be triggered by an action taken by the user or the situation they are in. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625